Conviction is for possessing for the purpose of sale intoxicating liquor in Cherokee County, Texas, it being averred that said county was dry territory; punishment assessed was a fine of $150.00 and thirty days in jail.
The same question is presented here as in the case of Sam Watson v. State, No. 19578, this day decided [page 632 of this volume], with reference to the certificate of the county judge as to the publication of the order declaring the result of the local option election in Cherokee County.
The same reasons which impelled a reversal in Watson's case demand the same order here.
The judgment is reversed and the cause remanded.